Case: 13-11094   Date Filed: 05/13/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11094
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:11-cv-62586-RNS



ORLANDO CANETE,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 13, 2014)

Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 13-11094     Date Filed: 05/13/2014    Page: 2 of 2




      Orlando Canete, a Florida state prisoner, appeals pro se the district court’s

denial of Ground One of his petition for writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254.


      The appeal presents this issue:

             Whether the district court erred in denying Ground One of Canete’s §
             2254 habeas corpus petition, which claimed that the state trial court
             erred in denying his motion to suppress his post-arrest statements
             because he was not informed of his right to counsel during
             questioning, as required under Miranda v. Arizona, 384 U.S. 436, 86
S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

      The district court did not err in denying Ground One of Canete’s § 2254

petition. The same claim was raised on Canete’s direct appeal in state court. The

state appellate court’s conclusion that the police officer’s warnings were sufficient,

under Miranda, to inform Canete of his right to have counsel present during

questioning was not contrary to, or an unreasonable application of, clearly

established federal law as determined by the Supreme Court, nor was it based on

an unreasonable determination of the facts. See generally 28 U.S.C. § 2254(d).

      AFFIRMED.




                                          2